 
AMENDMENT NO. 1
 
TO THE
 
AMENDED AND RESTATED
MANAGEMENT SERVICES AGREEMENT
 
AMONG
 
MACQUARIE INFRASTRUCTURE COMPANY LLC,
MACQUARIE INFRASTRUCTURE COMPANY INC.,
MACQUARIE YORKSHIRE LLC,
SOUTH EAST WATER LLC,
COMMUNICATIONS INFRASTRUCTURE LLC
 
AND
 
MACQUARIE INFRASTRUCTURE MANAGEMENT (USA) INC.
 
Dated as of February 7, 2008



--------------------------------------------------------------------------------


 
This AMENDMENT NO. 1 (the “Amendment”) to the AMENDED AND RESTATED MANAGEMENT
SERVICES AGREEMENT, dated as of June 22, 2007 and effective as of June 25, 2007
(the “Original Agreement”), is entered into as of February 7, 2008 by and among
Macquarie Infrastructure Company LLC, a Delaware limited liability company (the
“Company”), Macquarie Infrastructure Company Inc., a Delaware corporation,
Macquarie Yorkshire LLC, a Delaware limited liability company, South East Water
LLC, a Delaware limited liability company, Communications Infrastructure LLC, a
Delaware limited liability company (each a “Managed Subsidiary” and, together
with any directly owned Subsidiary of the Company as from time to time may exist
and that has executed a counterpart of the Original Agreement in accordance with
Section 2.3 thereof, collectively, the “Managed Subsidiaries”), and Macquarie
Infrastructure Management (USA) Inc., a Delaware corporation (the “Manager”).
Individually, each party hereto shall be referred to as a “Party” and
collectively as the “Parties.” Capitalized terms used but not otherwise defined
in this Amendment shall have the meanings set forth in the Original Agreement.
 
WHEREAS, the Parties previously entered into the Original Agreement, whereby the
Company and the Managed Subsidiaries agreed to appoint the Manager to manage
their business and affairs as therein described, and the Manager agreed to act
as Manager on the terms and subject to the conditions set forth therein; and
 
WHEREAS, the Parties desire to amend the Original Agreement as provided herein;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Parties hereto agree as follows:

 
Section 1.1 Amendments to Original Agreement. Section 10.1 of the Original
Agreement is hereby deleted in its entirety and replaced with the following:
 
Section 10.1 Resignation by the Manager. i) The Manager may resign from its
appointment as Manager and terminate this Agreement upon 90 days’ written notice
to the Company. If the Manager resigns pursuant to this Section 10.1(a), until
the date on which the resignation becomes effective, the Manager will, upon
request of the Board of Directors of the Company, use reasonable efforts to
assist the Board of Directors of the Company to find replacement management.
 
(a) If there is a Delisting Event, then
 
(i) unless otherwise approved in writing by the Manager: (A) any proceeds from
the sale, lease or exchange of the assets of the Company or any of its
Subsidiaries, subsequent to the Delisting Event, in one or more transactions,
which in aggregate exceeded 15% of the value of the Company (as calculated by
multiplying the price per LLC Interest stated in clause (i) of the definition of
Termination Fee by the aggregate number of LLC Interests issued and outstanding,
other than those held in treasury, on the date of the Delisting Event) shall be
reinvested in new assets of the Company (other than cash or cash equivalents)
within six months of the date on which the aggregate proceeds from such
transaction or transactions exceeded 15% of the value of the Company;
 

--------------------------------------------------------------------------------


 
(B)  neither the Company nor any of its Subsidiaries shall incur any new
indebtedness or engage in any transactions with the Members of the Company or
Affiliates of Members of the Company; and
 
(C) the Macquarie Group shall no longer have any obligation to provide
investment opportunities to the Company pursuant to the Priority Protocol on
Schedule 1 hereto, which Priority Protocol shall terminate immediately;
 
provided, however, that notwithstanding anything contained in Section 10.1(b)(i)
to the contrary, if a Delisting Event has occurred and either an event of
default has occurred in respect of any indebtedness of the Company or any of its
Subsidiaries or the holder or holders of such indebtedness are in the process of
restructuring or "working out" such indebtedness, then in no event shall the
Manager take, or fail to take, any action pursuant to Section 10.1(b)(i) that
would limit or impede any sale, lease, exchange or other disposition of assets
of the Company or any of its Subsidiaries required by the terms of such
indebtedness to repay such indebtedness;
 
and
 
(ii)  the Manager shall, as soon as practicable, provide a proposal for an
alternate method to calculate fees to act as Manager on substantially similar
terms as set forth in this Agreement to the Board of Directors for approval,
which approval shall not be unreasonably withheld or delayed; or
 
(iii) the Manager may elect to resign from its appointment as Manager and
terminate this Agreement upon 30 days’ written notice to the Company and be paid
the Termination Fee within 45 days of such notice.
 
Section 1.2 Applicable Law. This Amendment shall be construed in accordance with
the laws of the State of New York.
 
Section 1.3 Effective Date. This Amendment shall become effective as of the date
first written above (the “Effective Date”) upon receipt by the Company of
counterparts of this Amendment duly executed by the Company, the Managed
Subsidiaries and the Manager.
 
Section 1.4 Miscellaneous. From and after the Effective Date of this Amendment,
each reference in the Original Agreement to “this Agreement”, “hereof”,
“hereunder”, or words of like import in any and all agreements, instruments,
documents, notes, certificates and other writings of any kind and nature shall
be deemed to refer to the Original Agreement as amended by this Amendment. This
Amendment may be executed in any number of counterparts, each of which shall be
an original, but all of which together constitute one instrument. The headings
in this Amendment are for purposes of reference only and shall not limit or
otherwise effect the meaning hereof.
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company, the Managed Subsidiaries and the Manager have
caused this Amendment No. 1 to the Management Services Agreement to be executed
as of the day and year first above written.


MACQUARIE INFRASTRUCTURE
COMPANY LLC
 
MACQUARIE INFRASTRUCTURE
MANAGEMENT (USA) INC.
         
By:
/s/ Peter Stokes
 
By:
/s/ Alan Stephen Peet
 
Name: Peter Stokes
   
Name: Alan Stephen Peet
 
Title: Chief Executive Officer
   
Title: Vice President



MACQUARIE INFRASTRUCTURE
COMPANY INC. (d/b/a Macquarie
Infrastructure Company (US))
   
By:
/s/ Peter Stokes
 
Name: Peter Stokes
 
Title: Chief Executive Officer
   
MACQUARIE YORKSHIRE LLC
   
By:
Macquarie Infrastructure Company LLC, as
 
Managing Member of Macquarie Yorkshire LLC
   
By:
/s/ Peter Stokes
 
Name: Peter Stokes
 
Title: Chief Executive Officer
   
SOUTH EAST WATER LLC
   
By:
Macquarie Infrastructure Company LLC, as
 
Managing Member of South East Water LLC
   
By:
/s/ Peter Stokes
 
Name: Peter Stokes
 
Title: Chief Executive Officer

 
3

--------------------------------------------------------------------------------


 
COMMUNICATIONS INFRASTRUCTURE LLC


By:
Macquarie Infrastructure Company LLC, as
 
Managing Member of Communications Infrastructure LLC

 
By: 
/s/ Peter Stokes
 
Name: Peter Stokes
 
Title: Chief Executive Officer

 
4

--------------------------------------------------------------------------------


 